ON APPELLANT’S MOTION FOR REHEARING
WOODLEY, Judge.
Since both the state and the appellant seek dismissal of this appeal, it will be dismissed.
We express no opinion at this time on the question of whether, prior to the filing of the transcript on appeal, a trial court is divested of all jurisdiction when the term expires during which notice of appeal was entered without the judgment rendered and sentence pronounced having been entered by the clerk on the court’s minutes. Authorities are abundant that when this court acquires jurisdiction, upon the filing of the transcript on appeal, the trial court loses jurisdiction, though the jurisdiction of the Texas Court of Criminal Appeals is limited to dismissing the appeal for want of a judgment or sentence. Cases cited by appellant to this effect are: Hughes v. State, 160 Texas Cr. Rep. 114, 267 S.W. 2d 836; LeBove v. State, 146 Texas Cr. Rep. 157, 172 S.W. 2d 342; Lutz v. State, 146 Texas Cr. Rep. 158, 172 S.W. 2d 342.
Whether the provisions of Art. 772 C.C.P. require that a transcript be prepared and the appeal dismissed before the judgment and sentence timely rendered and pronounced but not entered may be entered nunc pro tunc, the defendant agreeing or requesting, or failing to object, is not here decided.
Appellant’s motion for rehearing is granted and the appeal is dismissed.